Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before               Apr 15 2014, 10:13 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

KEVIN WILD                                          GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    LARRY D. ALLEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

EDRECE BRYANT,                                      )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 49A02-1309-CR-806
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Stanley Kroh, Commissioner
                            Cause No. 49G16-1112-FD-84913


                                          April 15, 2014

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                STATEMENT OF THE CASE

          Edrece Bryant (“Bryant”) appeals his convictions for Class D felony strangulation1

and Class A misdemeanor domestic battery.2

          We affirm.

                                            ISSUE

          Whether the State produced sufficient evidence to convict Bryant of Class
          D felony strangulation and Class A misdemeanor domestic battery.

                                           FACTS

          Bryant and Iman Covington (“Covington”) were married from 1996 until 2008

and had four children together. At the time of the trial, their children were nineteen,

seventeen, fifteen, and nine years old. Although their marriage ended in 2008, Covington

and Bryant continued to communicate after their divorce, and Bryant stayed at

Covington’s house three times between November of 2010 and November of 2011.

          On November 26, 2011, Bryant called Covington “consistently” throughout the

morning. (Tr. 12). Covington answered “one or two” of Bryant’s calls and found that he

was “enraged” and “screaming [and] yelling” because he wanted to get back together

with her, but she did not feel the same way. (Tr. 12). As a result of Bryant’s anger,

Covington told him not to call her anymore and avoided the rest of his calls.

          Early that afternoon, Covington began to take a nap. Around thirty or forty-five

minutes into her nap, Covington awoke to discover Bryant straddling her. His hands

were around her neck and cutting off her air supply so that she could not breathe.

1
    Ind. Code § 35-42-2-9.
2
    I.C. § 35-42-2-1.
                                              2
Covington tried to get Bryant off of her, and he began to hit her arms and her face. In

total, Bryant hit her around “ten to fifteen times,” both with open and closed fists. (Tr.

20). When Bryant removed his hands from Covington’s neck to hit her, she began to

scream, and her four children, who were upstairs, heard her and came downstairs. One of

Covington’s daughters thought that Covington’s voice sounded “like a hurt scream . . .

like she needed help.” (Tr. 76). Bryant stopped hitting Covington when the children

appeared. Their eldest son asked Bryant to get off of Covington and leave, but Bryant

did not do so. Instead, he told all of the children to leave. The children would not leave,

and eventually Covington was able to go upstairs. In the bathroom, she looked into a

mirror and saw that both of her eyes were black and pink. Her lower body was also

“sore” and “bruised,” and her throat was “tight.” (Tr. 23).

       One of Covington’s daughters followed her upstairs and called 9-1-1. Covington

reported what had happened to the police, talking in a whisper because she was worried

that if Bryant heard her, he would “hurt [them]” or “finish [her].” (Tr. 26). Shortly

thereafter, police officers arrived, and Bryant saw the officers and ran away. After their

arrival, the officers interviewed Covington and photographed her injuries.          In the

photographs, Covington had two black eyes, as well as bruising and swelling around her

mouth, cheeks, neck, and arms. She also had scrapes on her arms.

       On December 5, 2011, the State charged Bryant with Count I, Class D felony

residential entry; Count II, Class D felony domestic battery in the presence of a child;

Count III, Class D felony battery on a family or household member; Count IV, Class D

felony strangulation; Count V, Class A misdemeanor domestic battery; Count VI, Class

                                             3
A misdemeanor battery; and Count VII, Class D felony battery.3 On August 15, 2013,

the trial court held a bench trial. At the conclusion of the presentation of evidence, it

found Bryant not guilty on Count I but guilty of the remaining counts. Due to double

jeopardy concerns, the trial court entered judgments of conviction for only Count II,

Class D felony domestic battery in the presence of a child, and Count IV, Class D felony

strangulation.

        Subsequently, on September 5, 2013, the trial court held a sentencing hearing. At

the hearing, the trial court revised Bryant’s convictions and found him not guilty of

Counts I, II, and III. The trial court still found that Counts VI and VII violated double

jeopardy, so it entered judgments of conviction on only Count IV, Class D felony

strangulation, and Count V, Class A misdemeanor domestic battery. At the conclusion of

the hearing, the trial court sentenced Bryant to three (3) years for the Class D felony

strangulation conviction, with 545 days executed in community corrections and 545 days

suspended to one year of probation, and one (1) year for the Class A misdemeanor

domestic battery conviction, to be served concurrently to the sentence for Count IV.

Bryant now appeals. We will provide additional facts as necessary.

                                              DECISION

        Bryant argues on appeal that the State did not provide sufficient evidence to prove

beyond a reasonable doubt that he committed either Class D felony strangulation or Class

A misdemeanor domestic battery.              The standard of review for a sufficiency of the


3
 For purposes of clarity, we will refer to this charge as Count VII. Bryant’s charging information lists it
as Part II of Count VI.
                                                    4
evidence claim is that this Court should only reverse a conviction when reasonable

persons would not be able to form inferences as to each material element of the offense.

Perez v. State, 872 N.E.2d 208, 212-13 (Ind. Ct. App. 2007), trans. denied. We do not

reweigh evidence or judge the credibility of witnesses. Id. at 213. In addition, we only

consider the evidence most favorable to the judgment and the reasonable inferences

stemming from that evidence. Id.

       Under Indiana Code § 35-42-2-9, a person commits Class D felony strangulation if

that person “in a rude, angry, or insolent manner, knowingly or intentionally: (1) applies

pressure to the throat or neck of another person; or (2) obstructs the nose or mouth of the

another [sic] person; in a manner that impedes the normal breathing or the blood

circulation of the other person.” Under Indiana Code § 35-42-2-1, a person commits

Class A misdemeanor domestic battery if that person “knowingly or intentionally touches

another person in a rude, insolent, or angry manner” that “results in bodily injury” to the

other person.

       Bryant challenges both of his convictions on the premise that Covington’s

testimony was not credible. He points to several alleged inconsistencies between her

testimony and the testimony of the other witnesses. For instance, Covington testified that

when her children came downstairs, Bryant was still straddling her, yet all of the children

testified that Covington and Bryant were sitting up together on the bed. Also, Covington

testified that the children did not go back upstairs when Bryant told them to do so, but

one of their daughters and their son testified that they did go back upstairs. Bryant also

describes Covington’s testimony as internally incongruent because she testified that she

                                            5
“was just a little . . . shook up,” yet she later testified that she whispered on the phone to

9-1-1 because she feared that Bryant would “try to finish [her].” (Tr. 23, 26).

       Additionally, Bryant notes incongruities in the evidence, such as the fact that

Covington claimed she could not breathe or talk, yet there was swelling on the side and

back of her neck instead of the front where her trachea and larynx were located. He also

claims that Covington always had dark circles under her eyes and could have had puffy

eyes from merely crying. Finally, he argues that the bruises on Covington’s arms did not

occur in the places where they would have occurred if she had attempted to block his hits,

as she testified.

       These are not all of Bryant’s arguments regarding the alleged inconsistencies in

the record. However, we need not address any of these arguments or the remainder

because, as we stated above, we may not reweigh the evidence or judge the credibility of

witnesses when reviewing the sufficiency of the evidence. See Perez, 872 N.E.2d at 213.

The factfinder is obliged to determine not only whom to believe, but also what portions

of conflicting testimony to believe. Wood v. State, 999 N.E.2d 1054, 1064 (Ind. Ct. App.

2013), trans. denied. We must affirm if the probative evidence and reasonable inferences

drawn from the evidence could have allowed a reasonable trier of fact to find the

defendant guilty beyond a reasonable doubt. Id. at 1063-64.

       Here, there was probative evidence to support both of Bryant’s convictions. With

respect to his Class D felony strangulation conviction, Covington testified that when she

woke up from her nap, Bryant had his hands around her throat and was cutting off her air

supply so that she could not breathe. As a result of these actions, Covington’s neck was

                                              6
bruised, and it hurt her to talk. With respect to Bryant’s Class A misdemeanor battery,

Covington testified that Bryant hit her “ten to fifteen times,” both with open and closed

fists.” (Tr. 20). Consequently, she had two black eyes, as well as bruising and swelling

around her mouth, cheeks, neck, and arms. In light of this evidence, we conclude that

there was sufficient evidence for the trial court to find Bryant guilty of both offenses.

       Affirmed.

FRIEDLANDER, J., and MATHIAS, J., concur.




                                              7